      Case 1:14-cv-06601-DLI-CLP Document 204 Filed 01/03/19 Page 1 of 6 PageID #: 8031

                                                                                                      OSEN LLC
                                                                                                  ATTORNEYS AT LAW
                                                                                                       WWW.OSENLAW.COM


2 UNIVERSITY PLAZA, SUITE 402, HACKENSACK, NJ 07601                     1441 BROADWAY, SUITE 6022, NEW YORK, NY 10018
T. 201.265.6400   F. 201.265.0303                                                                      T.212.354.0111




                                                      January 3, 2019


        VIA ECF

        Hon. Dora L. Irizarry
        United States District Judge
        United States District Court, Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201


                  Re:     Freeman, et al. v. HSBC Holdings plc, et al., 14-cv-6601 (DLI) (CLP)


        Dear Chief Judge Irizarry:

               Plaintiffs write in response to Defendants’ December 19, 2018 letter regarding the recent
        Seventh Circuit decision in Kemper v. Deutsche Bank AG, No. 18-1031, __ F.3d __, 2018 WL
        6521588 (7th Cir. Dec. 12, 2018). Kemper’s holdings conflict with the law of this Circuit, and its
        concluding “note” has little to say about the 18 U.S.C. § 2333(d) (“JASTA”) claims at issue here
        (but deemed “waived” by the panel, Kemper at *9). It also conflicts with the Seventh Circuit’s en
        banc decision in Boim v. Holy Land Found. for Relief & Dev., 549 F.3d 685, 693-94 (7th Cir.
        2008) (“Boim III”) (the Kemper panel included the two authors of dissenting opinions in Boim III).

               First, JASTA—central to Judge Pollak’s Report and Recommendation, ECF No. 165
        (“R&R”)—was not at issue in Kemper. It was mentioned briefly in a footnote to the lower court’s
        decision which was fully considered and rightly rejected by Judge Pollak. See R&R at 50 n.43.
        Moreover, the panel did not assess whether the plaintiff’s allegations in Kemper met the JASTA
        elements, nor did it adopt the lower court’s reasoning.

               Instead, the Kemper panel “noted” that, “assuming” that the district court’s interpretation
        of JASTA was correct (a question the panel did not reach), plaintiff’s claim should have been made
        under § 2333(d), as Congress had sub silentio replaced Boim III with JASTA as the exclusive
        avenue of material support claims. “If section 2333(a)’s allowance for primary liability with the
        ‘character’ of conspiracy liability can support a conspiracy including a state sponsor of terror, a
        designated terrorist organization, or anyone else (perhaps a lone wolf), then litigants would never
        need to use the more limited conspiracy liability authorized by section 2333(d). That result is one
        we must avoid.” Kemper, at *9.
Case 1:14-cv-06601-DLI-CLP Document 204 Filed 01/03/19 Page 2 of 6 PageID #: 8032
 Hon. Dora L. Irizarry, U.S.D.J.
 January 3, 2019
 Page 2 of 6


          This analysis directly conflicts with the law of this Circuit. In Linde, the Second Circuit
 declined to dismiss plaintiffs’ allegations that Arab Bank violated § 2333(a) by participating in
 terror financing—i.e., “primary liability with the character of secondary liability”—and “agree[d]
 that plaintiffs are entitled to the benefits of JASTA’s expansion of ATA liability to aiders and
 abettors on this appeal.” Linde v. Arab Bank PLC, 882 F.3d 314, 328 (2d Cir. 2018).1 Thus, as
 Judge Pollak correctly found, “[a]t trial, plaintiffs, of course, may rely on either theory of the case
 that they can prove.” R&R at 49 n.40. The Kemper panel’s rejection of primary liability under
 § 2333(a) after JASTA is wrong.

         The panel’s holding is also at odds with JASTA itself. JASTA was enacted to ensure the
 ATA “provide[d] civil litigants with the broadest possible basis . . . to seek relief against persons,
 entities, and foreign countries, wherever acting and wherever they may be found, that have
 provided material support, directly or indirectly, to foreign organizations or persons that engage in
 terrorist activities against the United States.” JASTA § 2(b) (emphasis added).2 In enacting
 JASTA, Congress was presumptively aware of Boim III, by any measure the leading case
 interpreting § 2333(a) liability. See Goodyear Atomic Corp. v. Miller, 486 U.S. 174, 184–85 (1988)
 (courts must “generally presume that Congress is knowledgeable about existing law pertinent to
 the legislation it enacts”). Clearly, Congress was not seeking to “narrow” Boim III liability, as
 Defendants urge here (an effort Judge Pollak already rejected: “Despite Congress’s clear language
 about seeking to impose the ‘broadest possible basis’ of civil liability, defendants still seek to limit
 JASTA’s scope . . . .” R&R at 32 n.29 (citation omitted)). Just as the Court of Appeals has found
 in construing the terrorist exception in the Foreign Sovereign Immunities Act, so here, “[t]he text,
 history, and purpose of the statute make clear that the statute does not counsel a narrow reading.”
 Doe v. Bin Laden, 663 F.3d 64, 70 (2d Cir. 2011). Indeed, JASTA is just the latest of multiple
 amendments to the Anti-Terrorism Act and the material support statutes that have consistently
 broadened liability and terror victims’ access to relief.

          Section 2333(d) is also not “rendered superfluous” by § 2333(a)—it broadens liability by
 permitting liability without the need “to prove that the bank’s own acts constitute international
 terrorism satisfying all the definitional requirements of § 2331(1),” as is required for primary
 liability. Linde, 882 F.3d at 328. However, § 2333(d) only applies to attacks committed, planned,
 or authorized by a designated Foreign Terrorist Organization. Therefore, an attack committed,
 planned, and authorized entirely by non-FTOs like the Taliban or Fatah would, in the Kemper
 panel’s reading, be written out of the ATA entirely—the antithesis of the “broadest possible basis”
 Congress intended. In reality, as Judge Pollak correctly found, “JASTA simply memorializes what
 some courts interpreting the ATA have already concluded – namely, by conspiring to violate the
 material support provisions of the Act, Sections 2339A and 2339B, a person may be held liable
 for violations of Section 2333(a), if the other elements of 2333(a) are satisfied.” R&R at 32 (citing
 cases). As Linde held, some claims may fall under both § 2333(a) and § 2333(d).


 1
        Although the JASTA claim in Linde would be an aiding and abetting claim, nothing about the Kemper’s
 JASTA holding is limited to conspiracies.
 2
         The phrase “foreign organizations or persons” makes clear that the ATA is not limited to FTOs.
Case 1:14-cv-06601-DLI-CLP Document 204 Filed 01/03/19 Page 3 of 6 PageID #: 8033
 Hon. Dora L. Irizarry, U.S.D.J.
 January 3, 2019
 Page 3 of 6

         Second, the panel’s conclusions (evidently in dicta, given its view that JASTA supersedes
 the rest of the ATA) that Ms. Kemper’s allegations of Deutsche Bank’s conduct—the illegal
 deception of the U.S. counter-terror finance authorities on behalf of Iran, designated IRGC-agent
 NIOC, and IRISL—failed as a matter of law to meet the § 2331(1) definitional standards conflicts
 with binding precedent in this Circuit. The Kemper panel reasoned that Deutsche Bank’s conduct
 was “not necessarily” dangerous to human life. Kemper, at *4 (emphasis added). (Defendants
 excise the word “necessarily” in their letter). Of course, at the pleading stage, Plaintiffs need not
 show that Defendants’ conduct “necessarily” involved acts dangerous to human life, only that it
 plausibly did so. The Second Circuit, moreover, held that whether “providing routine financial
 services to members and associates of terrorist organizations” meets the § 2331(1) standards, or
 whether such transactions can even “be viewed as routine,” “raises questions of fact for a jury to
 decide.” Linde, 882 F.3d at 327.3 Furthermore, the Kemper panel also omitted the full statutory
 language—correctly identified in Linde—that defendant’s “activities … involve violent acts or
 acts dangerous to human life,” and not that they themselves are violent or dangerous. 18 U.S.C.
 § 2331(1) (emphasis added). Kemper’s ellipsis of the full statutory requirement (and of the degree
 of separation Congress thereby introduced) not only makes the words “activities that involve”
 superfluous but also insulates nearly all forms of material support from primary liability because
 they are not themselves violent or inherently dangerous.

         The Kemper panel’s conclusion that a defendant’s stated, subjective economic motives
 establish, as a matter of law, that it lacked the requisite appearance of intent set forth in
 § 2331(1)(B), also conflicts with this Circuit’s holdings in Weiss. “The requirement to ‘appear to
 be intended ...’ does not depend on the actor’s beliefs but imposes on the actor an objective
 standard to recognize the apparent intentions of actions.” Weiss v. Nat’l Westminster Bank Plc,
 768 F.3d 202, 207 (2d Cir. 2014). It also conflicts with Boim III, which held that where a donor
 knows “the aims and activities of the organization,” such that it can foresee that “augmenting [the
 organization’s] resources” would enable the organization (there, Hamas) to engage in more
 terrorism, the donor meets the appearance of intent standard, because “it is not a state-of-mind
 requirement; it is a matter of external appearance rather than subjective intent, which is internal to
 the intender.” 549 F.3d at 693-94. The defendant in Boim III argued that it was motivated by
 humanitarian concerns (an argument supported in the dissents)—but subjective motivation is not
 controlling under the statute.

        Third, the panel’s introduction of a “motivation” element into conspiracy law itself runs
 counter to Second Circuit law.4 The panel found that “[n]one of the allegations suggest that
 Deutsche Bank cared how its Iranian customers obtained or spent the funds that it processed for
 them.” Kemper, at *20. As a result, it concluded, Ms. Kemper only alleged “at most that Deutsche

 3
          Notably, Defendants’ letter does not mention this key holding of Linde, or, for that matter, Linde itself.
 4
          It also conflicts with ATA law generally—specific intent is an element the Boim III majority “eliminate[d].”
 549 F.3d at 706, 707 (Rovner, J., dissenting). Second Circuit ATA law likewise only requires “a showing that the
 defendants were ‘deliberately indifferent to whether or not the organization [engages in terrorist acts].’” R&R at 16-
 17 (quoting Hussein v. Dahabshiil Transfer Servs. Ltd., 230 F. Supp. 3d 167, 176 (S.D.N.Y.), aff'd, 705 F. App’x 40
 (2d Cir. 2017) and citing cases). The Kemper panel in fact expressly acknowledged that the plaintiff pleaded such
 deliberate indifference, Kemper, at *3, but then ignored that pleading when it substituted the specific intent
 requirement that Boim III (and the predicate material support statutes) rejected.
Case 1:14-cv-06601-DLI-CLP Document 204 Filed 01/03/19 Page 4 of 6 PageID #: 8034
 Hon. Dora L. Irizarry, U.S.D.J.
 January 3, 2019
 Page 4 of 6

 Bank joined a conspiracy to evade sanctions”—but not “a separate terrorism-related conspiracy
 involving Iran.” Kemper, at *8.

         As an initial matter, whether plaintiff “has proved a single conspiracy or has instead proved
 multiple other independent conspiracies is a question of fact for a properly instructed jury,” not a
 grounds for dismissal as a matter of law. United States v. Aracri, 968 F.2d 1512, 1519 (2d Cir.
 1992) (internal quotation marks and citations omitted). But more importantly, motivation is not an
 element of conspiracy in this or any other Circuit—indeed, making it dispositive sets a dangerous
 precedent for conspiracy law generally. The panel purportedly derived its motivation element from
 Ocasio v. United States, 136 S. Ct. 1423 (2016), which required a showing of “‘the specific intent
 that’ the conspiratorial goal be completed.” Kemper at *8 (quoting Ocasio 136 S. Ct. at 1429). But
 the Supreme Court there explained that “‘[a] specific intent to distribute drugs oneself is not
 required to secure a conviction for participating in a drug-trafficking conspiracy.’ Agreeing to store
 drugs at one’s house in support of the conspiracy may be sufficient.” 136 S. Ct. at 1430 (quoting
 United States v. Piper, 35 F.3d 611, 614 (1st Cir. 1994) (emphasis added). Piper, in turn, held that
 to establish scienter, participation “in one ... link of the distribution chain, knowing that it extended
 beyond his individual role, was sufficient.” Piper, 35 F.3d at 614–15 (internal quotation marks
 and citation omitted, emphasis added in Piper).5

         The Second Circuit and other Circuits have agreed. As Judge Pollak correctly explained,
 “[t]he goals of all the participants need not be congruent for a single conspiracy to exist, so long
 as their goals are not at cross-purposes.” R&R at 52 (quoting United States v. Maldonado-Rivera,
 922 F.2d 934, 963 (2d Cir. 1990)). Other examples abound in the Second Circuit—see Plaintiffs’
 Mem. in Opp. of Ds. Mots. to Dismiss, ECF No. 125, at 38-41 (citing cases)—and beyond. See,
 e.g., United States v. Martin, 618 F.3d 705, 736–37 (7th Cir. 2010) (“[E]ach co-conspirator’s
 financial motivation for joining the conspiracy is essentially irrelevant.”); United States v. Frink,
 912 F.2d 1413, 1417 (11th Cir. 1990) (when selling cars under suspicious circumstances,
 defendant car dealer “[d]eliberately falsified paperwork”—just as Defendants did in this case—
 which was “even more indicative of guilty knowledge” and sufficient to support conviction for
 conspiracy to aid and abet drug distribution).

         Fourth, the panel’s proximate cause holding is irrelevant here.6 The panel argued that
 recognizing a conspiracy claim “would undermine the causation analysis required by the ATA’s
 use of the phrase ‘by reason of’” because “pleading the type of wide-ranging conspiracy that
 Kemper has would allow plaintiffs to hold defendants liable who were not the proximate cause of
 the plaintiff’s injury.” Kemper at *9. This reasoning conflicts with the “primary liability with the
 character of secondary liability” principle enshrined in Boim III, Linde and other ATA cases. See,
 e.g., Boim III, 549 F.3d at 697 (holding that providing material support is “enough to make [a

 5
         Defendants’ roles here are even more closely linked because, as Judge Pollak noted, Plaintiffs have alleged
 a hub-and-spoke conspiracy. R&R at 54-55.
 6
         If anything, it reflects the panel’s eagerness to limit the en banc holding of Boim III, as it “t[ook] this
 opportunity to clarify some language in Boim III that might be read to suggest that something less than proximate
 cause might suffice to prove ATA liability,” even though “Kemper d[id] not argue that the ATA is devoid of a
 proximate-cause requirement . . . .” Kemper, at *5.
Case 1:14-cv-06601-DLI-CLP Document 204 Filed 01/03/19 Page 5 of 6 PageID #: 8035
 Hon. Dora L. Irizarry, U.S.D.J.
 January 3, 2019
 Page 5 of 6

 defendant] liable” because “he had helped to create a danger; it was immaterial that the effect of
 his help could not be determined—that his acts could not be found to be either a necessary or a
 sufficient condition of the injury.”). 7 See also Hussein, 230 F. Supp. 3d at 176 (noting that “[w]ere
 Plaintiffs able plausibly to allege a conspiracy to provide material support, that would potentially
 give rise to a civil claim under Section 2333(a))”), cited in R&R at 32-33.

         The panel also held that because Iran and its proxies proximately caused the attacks, they
 were a “superseding or intervening cause” and “a cause of independent origin that was not
 foreseeable.” Id. at 16 (emphasis added) (internal quotation marks and citation omitted). Although
 contrary to the Seventh Circuit’s own analysis in Boim III in relation to a § 2339A claim for aiding
 and abetting, it is even more inexplicable in the context of conspiracy claims (which were the only
 claims presented in Kemper). By definition, conspirators are liable for the foreseeable acts of co-
 conspirators performed in furtherance of the conspiracy and, as Judge Pollak rightly found,
 “violence against American and other Coalition troops and civilians is a ‘foreseeable risk’ and not
 outside the scope of a conspiracy to provide material support for terrorism . . . .” R&R at 60.
 Plaintiffs here have plausibly pleaded that Defendants knew or were deliberately indifferent to the
 substantial risk that at least some of the billions of dollars they concealed would be used by Iran
 for the proscribed purposes of financing terrorism, which also raised a plausible inference that
 such use was foreseeable.

        Finally, although “some other fact,” Kemper, at *8, should not have been necessary for
 pleading purposes in Kemper, the Freeman complaint is replete with additional facts suggesting
 knowledge, deliberate indifference, and foreseeability, including:

                  The Defendants’ communications amongst each other on how best to execute the
                   conspiracy, R&R at 55;

                  Communications from Defendants’ officers showing their awareness that illegal
                   payments could be going to terrorism, id.;

                  Defendants’ knowing participation in Iran’s purchase and import of controlled
                   items with military applications, including hydraulic presses necessary to make
                   EFPs, id. at 84; see also id. at 96 (aircraft parts for SDGT Mahan Air); and

                  Contrary to Deutsche Bank’s self-serving allegation that its payments were mostly
                   “legal” (credited by the Kemper court) or somehow “indirect,” the Defendants here
                   engaged in countless transactions directly on behalf of IRGC agents, such as NIOC
                   and Mahan Air, id. at 10-11, 14, 62, 67, 78, 82-84, 87-90, 96.



 7
           The court’s reasoning incorporated conspiracy principles, as well: “The parties have discussed both issues
 mainly under the rubrics of ‘conspiracy’ and ‘aiding and abetting.’ Although those labels are significant primarily in
 criminal cases, they can be used to establish tort liability, and there is no impropriety in discussing them in reference
 to the liability of donors to terrorism under section 2333 just because that liability is primary.” Boim III, 549 F.3d at
 691 (citations omitted).
Case 1:14-cv-06601-DLI-CLP Document 204 Filed 01/03/19 Page 6 of 6 PageID #: 8036
 Hon. Dora L. Irizarry, U.S.D.J.
 January 3, 2019
 Page 6 of 6

         For the reasons set forth both herein and in our prior submissions, we respectfully submit
 that the Court should fully adopt Judge Pollak’s Report and Recommendation.



                                      Respectfully submitted,


                                      /s/ Gary M. Osen


 cc: All Counsel via ECF
